Case 4:19-cr-00068-ALM-CAN Document 576 Filed 05/26/20 Page 1 of 4 PageID #: 1783



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   UNITED STATES OF AMERICA,                          §
                                                      §
   v.                                                 §      NO. 4:19-CR-00068-ALM-CAN
                                                      §
   DAVID MCKINNEY,                                    §
                                                      §

                            MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant’s Motion to Reconsider Detention and Grant Pretrial

  Release (the “Motion”) (Dkt. 553), to which the Government filed a response (Dkt. 554).

  Defendant filed a supplement (Dkt. 556) and a second supplement (Dkt. 557) to the Motion. The

  Government filed a response to the supplements (Dkt. 558) and Defendant filed a reply (Dkt. 564).

         Defendant is charged in a Third Superseding Indictment with Conspiracy to Distribute or

  Possess with Intent to Distribute or Dispense Cocaine, in violation of 21 U.S.C. § 846 (“Count 1”)

  as well as Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18

  U.S.C. § 924(c) (“Count 2”). See Dkt. 399.

         Defendant waived his right to a detention hearing and the Court ordered that Defendant be

  detained pending trial without prejudice to his re-raising the issue of pretrial detention at any time.

  See Dkt. 136. In the present Motion, Defendant presents that he suffers from hypertension and

  heart disease which place him at a higher risk for infections and complications if he were to

  contract COVID-19. See Dkt. 553 at 3. Defendant argues that he has a home to which he can safely

  be released with ankle monitoring. See id.

         “A detention hearing ‘may be reopened . . . if the judicial officer finds that information

  exists that was not known to the movant at the time of the hearing and that has a material bearing

  on the issue whether there are conditions of release that will reasonably assure the appearance of
Case 4:19-cr-00068-ALM-CAN Document 576 Filed 05/26/20 Page 2 of 4 PageID #: 1784



  such person as required and the safety of any other person and the community.’” United States v.

  Mathes, 593 F. App'x 391, 392 (5th Cir. 2015) (citing 18 U.S.C. § 3142(f)(2)). In making a

  determination of whether there are conditions of release that will reasonably assure the appearance

  of a defendant and the safety of the community, the court shall consider “(1) the nature and

  circumstances of the offense charged;” “(2) the weight of the evidence against the person:” “(3)

  the history and characteristics of the person;” and “(4) the nature and seriousness of the danger to

  any person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

         Defendant has offered no new information or evidence that has a material bearing on the

  issue of whether there are conditions of release that will reasonably assure his appearance and the

  safety of any other person and the community. Importantly, Defendant has not demonstrated how

  general concerns related to COVID-19 apply specifically to his case; Defendant’s general concerns

  regarding COVID-19 apply to every prisoner. Defendant’s argument for release due to the inherent

  nature of detention, which applies to all prisoners, does not address either prong of the § 3142(f)(2)

  analysis, and fundamentally cannot be accomplished by the Court. See United States v. Munguia,

  No. 3:19-CR-191-B (03), 2020 WL 1471741, at *4 (N.D. Tex. Mar. 26, 2020) (denying reopening

  of issue of detention where the defendant’s argument would be an argument for releasing all

  detainees); see also United States v. Fitzgerald, Case No. 2:17-cr-00295-JCM-NJK, 2020 WL

  1433932, at *2 (D. Nev. Mar. 24, 2020) (“Defendant’s argument . . . applies equally to anyone in

  custody or, for that matter, at the halfway house or anywhere else in this community or any other.

  Defendant’s argument applies equally to every detainee in detention; however, the Court cannot

  release every detainee at risk of contracting COVID-19 because the Court would then be obligated

  to release every detainee. Therefore, the Court finds Defendant’s COVID-19 argument

  unpersuasive.”).



                                                    2
Case 4:19-cr-00068-ALM-CAN Document 576 Filed 05/26/20 Page 3 of 4 PageID #: 1785



         In considering pre-trial detention, courts shall consider the “history and characteristics of

  the person.” 18 U.S.C. § 3142(g)(3). This factor includes an assessment of an individual’s “family

  ties” and, more pertinent to the present issue, an individual’s “physical and mental condition.” See

  id. Defendant cites his hypertension and heart disease diagnosis but does not explain how his

  reported conditions put him specifically at risk in Fannin County Jail.

         The Court has previously considered the issues presented by COVID-19 generally as to all

  detainees. See United States v. Ayala-Calderon, No. 4:19-cr-276, 2020 WL 1812587, at *2–4 (E.D.

  Tex. Apr. 8, 2020) (citing the ongoing response to the COVID-19 pandemic in the Eastern District,

  the state of correctional facilities, and the developing case law concerning the issue of pretrial

  release for COVID-19 related reasons). To the Court’s best knowledge, as of May 25, 2020, in

  Fannin County Jail there are three inmates with active positive test confirmation, ninety-six

  inmates are quarantined/isolated, but not active, and there have been zero confirmed deaths related

  to COVID-19. See https://www.tcjs.state.tx.us/wp-content/uploads/2020/05/TCJS_COVID_

  Report.pdf.

         Defendant has not presented any countervailing argument or evidence that adequate

  precautions are not being taken in Fannin County Jail. Moreover, Defendant has not presented

  convincing argument that Defendant’s potential exposure to COVID-19 would be meaningfully

  limited upon release from detention. Thus, considering the information before the Court,

  Defendant has not demonstrated that concerns related to COVID-19 raise new issues regarding his

  physical and mental condition. As such, Defendant has failed to meet his burden to demonstrate

  that the Court should reconsider the finding of detention.

         For the reasons set forth herein, it is ORDERED that Defendant’s Motion to Reconsider

  Detention and Grant Pretrial Release (Dkt. 553) is DENIED.



                                                   3
Case 4:19-cr-00068-ALM-CAN Document 576 Filed 05/26/20 Page 4 of 4 PageID #: 1786




        So ORDERED and SIGNED this 26th day of May, 2020.




                                      ____________________________________
                                      KIMBERLY C. PRIEST JOHNSON
                                      UNITED STATES MAGISTRATE JUDGE




                                        4
